DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-20 filed on 09/24/2020 are pending and being examined. Claims 1 and 17 are independent form.
Priority
3.	This application is a CON of 16/002,554 filed on 06/07/2018, now PAT 10713786, 16/002,554 is a CON of 14/975,516 filed on 12/18/2015 now PAT 9996921,
14/975,516 has PRO 62/196,997 filed on 07/25/2015, 14/975,516 has PRO 62/162,795 filed on 05/17/2015.

Nonstatutory Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-16 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10713786 and claims 1-13 of U.S. Patent No. 9996921, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims among the instant application, U.S. Patent No. 10713786, and U.S. Patent No. 9996921 describe the same invention. For the sake of brevity, and given that the filling of a “terminal disclaimer” can overcome this rejection. The examiner shall not detail each and every minor difference between the patent and application claims. However, should applicant request such a detailed breakdown, the examiner will be happy to oblige in subsequent Office Action.


Instant application 16/928, 602
Reference Patent No. 10713786
1. (new) An intravascular data collection and processing system for detecting stent struts, comprising: one or more memory devices; and a computing device in communication with the memory device, wherein the memory device comprises instructions executable by the computing device to cause the computing device to: access a plurality of frames of image data obtained with respect to a blood vessel; 







Instant application 16/928, 602
Reference Patent No. 9996921
17. (new) An intravascular data collection and processing system for detecting stent struts, comprising: one or more memory devices; and a computing device in 

.



Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (“Automatic stent strut detection in intravascular optical coherence tomographic pullback runs”, Int. J. Cardiovasc Imaging, 2013, hereinafter “Wang”). 

Regarding claim 17, Wang discloses an intravascular data collection and processing system for detecting stent struts (the automatic stent strut detection method in IVOCT pullback scans; see Abstract), comprising: one or more memory devices; and a computing device in communication with the memory device (these HW related features are inherent in the system of Wang), wherein the memory device comprises instructions executable by the computing device to cause the computing device to: access a plurality of frames of intravascular imaging data (access the input pullback runs generated by C7-XR FD-OCT intravascular imaging system; see a frame image shown fig.2b; see section Method, “General approach for stent detection" on page 31); 
identify a plurality of shadow regions in the plurality of frames (for each frame image, detect shadow areas/regions, each of which corresponds to a candidate stent strut in the defined ROI; see “Shadow edge detection” in section Method; see “a shadow area” in “A-line (1)” shown in fig.3; see the finally detected “shadow areas” associated with “candidate stent struts” shown fig.4f; see section Method); 
eliminate shadow regions corresponding to non-stent features (removes the false positives/shadows, such as a guide wire; see “false positive removal” of fig.2, and section “False positive removal” on page 34; see also, the defined ROI to be scanned should exclude these artifacts generated in the lumen area; see section “Method-Preprocessing”, para. 2, on page 31); 
identify scan lines that correspond to the plurality of shadow regions, wherein the identified scan lines are candidate struts containing scan lines (wherein each of the detected shadow areas in a scan line associates with a candidate/potential stent strut; see “Shadow edge detection” in Section Method; see “a shadow area” in “A-line (1)” shown in fig.3; see the finally detected “shadow areas” associated with “candidate stent struts” shown fig.4f; see section Method); and analyze the candidate struts containing scan lines to identify a location of a stent strut (for each of the scan lines, the location of each potential strut is determined by detecting the local maximum intensity values and calculates the respective slops based on the intensity profile/histogram of the defined ROI; see fig.3b, and section Method, “Candidate pixel detection”, para.2, on page 31-32; see the finally detected “candidate stent struts” shown fig.4f and indicated by ‘circle’).

Regarding claim 18, Wang discloses the system of claim 17, wherein the candidate struts containing scan lines are assigned one or more scores, and wherein the one or more scores are selected from a group consisting of a peak score (wherein each of the local maximum intensity values represents the peak value/score of the corresponding local maximum intensity value. In other words, the respective local maximum intensity value itself represents the respective ranking or the respective peak score. See fig.3b, and section “Method-Candidate pixel detection”, para.2, on page 31-32), a lumen boundary proximity score, and a malapposition score.

Regarding claim 19, Wang discloses the system of claim 17, wherein the instructions executable by the computing device further cause the computing device to: perform a cross-frame analysis to validate candidate stent struts across multiple frames using one or more geometric features (perform validation on the detected candidate stent struts; see section Validation).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 
10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Rollins et al (US Pub 2012/007538, hereinafter “Rollins”). 

Regarding claim 20, Wang does not disclose, further comprising a graphical user interface to display the validated stent struts. However, in the same field of endeavor, Rollins teaches: comprising displaying the validated candidate stent struts on a user interface display (GUI 280 for visualizing the detected candidate stent struts; see fig.27 and para.128-129). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Rollins into the teachings of Wang using a GUI for visualizing the detected candidate stent struts, as taught by Rollins, in order to segment guide wire, vessel wall and detect stent struts in IVOCT images (Rollins, see abstract).

Allowable Subject Matter
11.	Claims 1-16 are allowed. The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 1, the claim recites the limitations of: access a plurality of frames of image data obtained with respect to a blood vessel; detect a lumen boundary in one or more of the plurality of frames; identify a plurality of shadow regions in the plurality of 

Regarding claims 2-16, they are allowed because each of them is dependent on claim 1.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376.  The examiner can normally be reached on 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding claim the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        10/22/2021